Case 3:15-cv-07658-MAS-LHG Document 640 Filed 12/07/20 Page 1 of 4 PageID: 20304




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

                                                                         ORDER
  MAVERICK NEUTRAL LEVERED FUND,
  LTD., ET AL. v. VALEANT                               Civil Action No. 20-02190 (MAS) (LHG)
  PHARMACEUTICALS INTERNATIONAL,
  INC., ET AL.



            This matter comes before the Court upon the Court’s review of correspondence submitted

  by all parties in the above referenced matter. (No. 20-cv-02190, ECF No. 10). The

  correspondence confirmed Plaintiffs’ and Defendants’ consent to referring the above referenced

  matter to the Honorable Dennis M. Cavanaugh, U.S.D.J. (ret.) as special master (the “Special

  Master”) pursuant to Federal Rule of Civil Procedure 53 (“Rule 53”).1 Based on the parties’

  consent, and the representation that the above referenced action is related to In re Valeant

  Pharmaceuticals International, Inc. Securities Litigation, No. 15-cv-07658 (D.N.J.), the Court

  has found that appointment of the Special Master to oversee and manage the above referenced

  matter would be appropriate.

            The Court therefore finds as follows:

            1.     Pursuant to Rule 53(a)(1)(A), the parties have consented to appointment of the
                   Special Master, and pursuant to Rule 53(a)(1)(C), a special master is necessary to
                   “address pretrial . . . matters that cannot be effectively and timely addressed by”
                   the Court.

            2.     Judge Dennis M. Cavanaugh, U.S.D.J. (ret.), is well qualified for appointment as
                   special master because he served the District of New Jersey as a District Judge for
                   fourteen years and as a Magistrate Judge for seven years and is currently
                   overseeing related litigation as Special Master pursuant to the Court’s September
                   10, 2019 order.




  1
      All references to a Rule herein are references to a Federal Rule of Civil Procedure.
Case 3:15-cv-07658-MAS-LHG Document 640 Filed 12/07/20 Page 2 of 4 PageID: 20305

                                                                                                   2


        3.     In accordance with Rule 53(b)(3), Judge Cavanaugh submitted an affidavit to the
               Court attesting that pursuant to 28 U.S.C. § 455, no grounds for disqualification
               exist. (No. 20-cv-02190, ECF No. 23).

        4.     Based on Judge Cavanaugh’s affidavit, the Court is satisfied that there are no
               grounds for disqualification under 28 U.S.C. § 455.

        For the foregoing reasons, and other good cause shown,

                      _ day of _____
        IT IS on this __       _____ 2020, ORDERED as follows:
                               __

             Judge Dennis M. Cavanaugh, U.S.D.J. (ret.), is hereby appointed as a Special
               Master in the action listed above.

             The Special Master is appointed to complete the following tasks:

               D address and resolve all pending and future discovery disputes;

               E address all pending and future motions pursuant to Rules 12, 15, 23, 50, 56,
                  and all other pre-trial motions; and

               F when appropriate, facilitate settlement discussions among the parties.

             The Special Master shall proceed with all reasonable diligence in completing the
               tasks assigned by this Order.

             By 'HFHPEHU, 2020, the Special Master shall inform the parties of his and, if
               applicable, his Associate’s rates.

             7KHSDUWLHVDJUHHWKDWWKLVPDWWHULVUHODWHGWR,QUH9DOHDQW3KDUPDFHXWLFDOV
               ,QWHUQDWLRQDO,QF6HFXULWLHV/LJDWLRQ0DVWHU1RFY '1- DQG
               WKHUHIRUHVXEMHFWWR&DVH0DQDJHPHQW2UGHU1R (&)1R WKHUHLQZKLFK
               SURYLGHVWKDWDOOUHODWHGPDWWHUVVKDOOEHFRRUGLQDWHGZLWKWKDWDFWLRQIRUSUHWULDO
               SXUSRVHV7KH&OHUNDFFRUGLQJO\VKDOODGPLQLVWUDWLYHO\WHUPLQDWHWKLVPDWWHU
               8SRQDQDSSURSULDWHDSSOLFDWLRQWKH&RXUWZLOOUHRSHQWKLVPDWWHU

             The Special Master, at his sole discretion, may coordinate with the Special Master
               in Valeant Pharmaceuticals International, Inc. v. AIG Insurance Company of
               Canada, No. 18-cv-00493 (D.N.J.), so long as said coordination does not violate
               the rights of any party or non-party.

             The Special Master shall decide all discovery disputes and non-dispositive issues
               and issue appropriate written orders regarding the same. Pursuant to Rule
               53(f)(1), (2), the parties may object to, move to adopt, or move to modify an order
               pursuant to this paragraph within 21 days of the day the order is entered on
               CM/ECF. Any party opposing the objection or motion shall file a responsivebrief
               within 14 days of the day the objection or motion is filed. The moving partymay
               file a reply to any opposition within seven days of the day the opposition wasfiled.
               The Honorable Lois H. Goodman, U.S.M.J., shall resolve any objections or
               motions pursuant to this paragraph. The parties may appeal any decision byJudge
               Goodman pursuant to this paragraph according to the procedures providedfor in
               Local Civil Rule 72.1(c)(1).
Case 3:15-cv-07658-MAS-LHG Document 640 Filed 12/07/20 Page 3 of 4 PageID: 20306
                                                                              
            7KH6SHFLDO0DVWHUVKDOOLVVXHSURSRVHGILQGLQJVRIIDFWDQGUHSRUWVDQG
              UHFRPPHQGDWLRQV FROOHFWLYHO\³5 5´ RQDOOGLVSRVLWLYHLVVXHV3XUVXDQWWR5XOH
               I    DSDUW\RUQRQSDUW\PD\REMHFWWRPRYHWRDGRSWRUPRYHWRPRGLI\
              DQ5 5ZLWKLQGD\VRIWKHGD\WKH5 5LVHQWHUHGRQ&0(&)7KH
              8QGHUVLJQHGVKDOOSHUIRUPDGHQRYRUHYLHZRIWKRVHSRUWLRQVWRZKLFKDVSHFLILF
              REMHFWLRQLVPDGHDQGPD\DFFHSWUHMHFWRUPRGLI\LQZKROHRULQSDUWWKH
              5 5Appeals of an order by the Special Master or an R&R shall be reviewed
              accordingto the following standards of review: findings of fact shall be reviewed
              de novo,conclusions of law shall be reviewed de novo, and rulings on procedural
              and non-dispositive matters shall be reviewed for abuse of discretion.

            The Special Master shall maintain a complete record of the evidence consideredin
              making or recommending findings of fact.

           All substantive hearings before the Special Master shall be stenographically
              recorded by a court reporter, subject to the Special Master’s preferences and the
              agreement of the parties. The court reporter shall provide the Special Master a
              copy of the transcript. The Special Master shall preserve the transcript andprovide
              it to the Court upon the Court’s request. Expenses related to the courtreporter
              shall be considered expenses of the Special Master and reimbursedaccording to
              paragraph 18 below.

           The Special Master may employ up to three Associates to assist in completion of
              the tasks assigned by this Order. Any Associates employed pursuant to this
              paragraph do not exercise the powers of the Special Master. Prior to beginning
              work on this matter, any Associate employed pursuant to this paragraph must
              submit a Declaration attesting that no grounds exist for disqualification pursuantto
              28 U.S.C. § 455. Any Associate employed pursuant to this paragraph must bea
              member of the New Jersey Bar in good standing.

           The parties shall provide the Special Master with any protective order and
              confidentiality order in force in the above referenced matter. The Special Master
              may consent to be bound by the same, and the Special Master’s consent shall not
              be unreasonably withheld. Disclosure of privileged or protected information or
              materials to the Special Master or an Associate shall not be considered a waiver of
              any applicable privilege or confidentiality agreement in the above referenced
              matter or any other action or proceeding.

           The Special Master and Associate(s) shall enjoy the same protections from being
              compelled to give testimony and from liability and damages as those enjoyed by
              other federal judicial adjuncts performing similar functions.

           The Special Master shall have the sole discretion to determine the appropriate
              procedure for resolution of all assigned tasks and shall have the authority to takeall
              appropriate measures to perform the assigned tasks. The Special Master’s
              procedures shall comply with the Federal Rules of Civil Procedure, the LocalCivil
              Rules, and any applicable statute or regulation.
Case 3:15-cv-07658-MAS-LHG Document 640 Filed 12/07/20 Page 4 of 4 PageID: 20307

                                                                                                4


        15.   The Special Master may impose upon a party any sanction, other than contempt,
              provided for by Rules 37 or 45, and may recommend a contempt sanction against
              a party and a sanction against a non-party.

        16.   The parties and their counsel shall not engage in any ex parte communication
              with the Special Master and the Special Master shall not engage in ex parte
              communication with any of the parties or their counsel, except the Special Master,
              the parties or their counsel may communicate ex parte regarding administerial
              matters. These same restrictions apply to communications with an Associate
              working with the Special Master.

        17.   The Special Master may communicate ex parte with the Court at the Special
              Master’s discretion and the Court may communicate ex parte with the Special
              Master at the Court’s discretion.

        18.   The Special Master shall be paid at a reasonable rate per hour for work reasonably
              and efficiently complete pursuant to this Order. The Special Master shall be
              reimbursed for all reasonable expenses incurred. The Special Master shall keep
              contemporaneous records of time and services rendered, using 1/10-hour
              minimum billing units, and expenses. The records must identify for which matter
              the services were rendered or expenses incurred. The Special Master shall submit
              such reimbursement requests on a monthly basis, via e-mail message, beginning
              in February 2020, to the Court and to the parties in the format prescribed by Local
              Civil Rule 54.2. The parties shall have 10 days to file specific objections to any
              portion of the reimbursement request. If no objection is filed, the parties shall
              have 30 days from receipt of the request to reimburse the Special Master. If an
              objection is filed, the parties shall have 30 days from receipt of the reimbursement
              request to reimburse the Special Master for all uncontested portions of the
              reimbursement request. After providing the Special Master a reasonable
              opportunity to respond to the objections, the Undersigned will review any
              objections to a reimbursement request and enter an order determining the final
              amount of reimbursement. This paragraph shall also apply to any Associates
              employed by the Special Master.

        19.   The Plaintiffs shall pay 50% of the Special Master’s monthly reimbursement
              request attributable to the above captioned action (and shall meet and confer with
              other plaintiffs’ counsel regarding such reimbursement, as necessary), and the
              Defendants shall pay 50% of the Special Master’s monthly reimbursement
              request. Valeant’s counsel shall meet and confer with other defendants’ counsel
              to apportion each defendant’s share of the Special Master’s monthly
              reimbursement request.



                                                           ______________________________
                                                              ___
                                                               _____
                                                               _______
                                                                     ____
                                                                       ___________
                                                           HONORABLE
                                                               ORABLE MIC    H E A. SHIPP
                                                                          IICHAEL
                                                                            CHA
                                                           UNITED STATES DISTRICT JUDGE
